The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response of 4/18/2022 has been entered and considered. Upon entering response, claims 1-10, 25-51 remain pending. Claims 25-29, 31, 45-49, and 51 have been previously withdrawn and claims 11-24 were previously canceled.
Election/Restrictions
Claims 1-10, 30, 32-44, 50 are allowable. The restriction requirement between different embodiments as set forth in the Office action mailed on 10/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/29/2020 is fully withdrawn.  Claims 25-29, 31, 45-49, and 51 directed towards the high voltage capacitors and a three phase variable frequency drive (VFD), a distribution hub, a power providing device, a power distribution device among others are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-10, 25-51 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Liao (2016/0126787), Cooper (10,879,727) and Pouchet (2008/0278003).
With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the limitations “a transfer switch configured to: provide AC power to an inverter via a second electrical connection, receive AC power from the inverter via a third electrical connection… provide AC power to a control module via a fifth electrical connection” in combination with “the control module configured to: control operation of the inverter, provide a first power output via a first output, and provide a second power output via a second output.” The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record.
With respect to independent claim 32, the prior art of record, taken alone or in combination, does not teach the limitations “configuring the transfer switch to: receive the AC power, and provide at least a portion of the AC power to an external device and at least another portion of the AC power to a control module; and configuring the control module to: control operation of the inverter, provide a first power output via a first output, and provide a second power output via a second output.” The aforementioned limitations in combination with the rest of the limitations in claim 32 renders the claim non-obvious over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836